DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goma et al (USPAP 2014/0339903).
	Regarding claim 1, Goma’s Fig. 2 shows a transmit resonator (1) comprising:
at least one inductor (LG); and
a plurality of capacitive electrodes (11a and 11p) electrically connected to the inductor,
wherein the inductor and at least two electrodes of the plurality of capacitive
electrodes are configured to resonate (see par. [0053], lines 14-16) to generate an electric field (CM) when a receive resonator (2) comprising two or more receive capacitive electrodes (21a and 21p) is presented to the at least two electrodes (see par. [0054], lines 1-6, and par. [0055], lines 1-4).
	As to claim 2, Goma’s Figs. 1 and 2 show the transmit resonator of claim 1, further comprising:
a switching network (104) electrically connected to the inductor (within 105; see par. [0053], lines 9-10).
	As to claim 3, Goma’s Figs. 1 and 2 show the transmit resonator of claim 1, further comprising:
a detector (101) communicatively connected to a controller (102), the detector configured to detect impedance (see par. [0054]-[0056]).
	As to claim 4, Goma’s Figs. 1 and 2 show the transmit resonator of claim 2, further comprising:
a controller (102) communicatively connected to the switching network (clearly shown in Fig. 1) and a detector (101) for detecting impedance, the controller configured to control the switching network to control which electrodes are connected to the inductor based on the detected impedance (by directly controlling the switches of switching circuit 104 in response to the impedance detection of 101; see par. [0054]-[0056]).
As to claim 5, Goma’s Figs. 2 and 5A show the transmit resonator of claim 1, wherein the inductor (LG) and the at least two electrodes (11a and 11p) are configured to resonate to generate an electric field (CM) when the receive capacitive electrodes at least partially overlap the at least two electrodes of the plurality of capacitive electrodes (clearly shown in Fig. 5A).
As to claim 6, Goma’s Figs. 2 and 5A show the transmit resonator of claim 1, wherein the inductor (LG) and the at least two electrodes (11a and 11p) are configured to resonate to generate an electric field (CM) when the receive capacitive electrodes are aligned with the at least two electrodes of the plurality of capacitive electrodes (clearly shown in Fig. 5A).
As to claim 7, Goma’s Figs. 2 and 4 show the transmit resonator of claim 1, wherein another inductor and at least two other electrodes of the plurality of capacitive electrodes (both contained within any of 1b, 1c, or 1d in Fig. 4) are configured to resonate to generate an electric field (CM) when a second receive resonator (the other ‘2’ shown in Fig. 4) comprising two or more receive capacitive electrodes is presented to the at least two other electrodes such that the transmit resonator transfers power to both the receive resonator and the second receive resonator (since transmitter 1 shown in Fig. 4 can accommodate multiple receivers 2; see par. [0066]).
As to claim 8, Goma’s Figs. 2 and 4 show the transmit resonator of claim 1, wherein the plurality of capacitive electrodes are arranged in a circular pattern (Fig. 4 shows square patterns than can be seen as rough circles, or “circular”).
As to claim 9, Goma’s Figs. 2 and 4 show the transmit resonator of claim 8, wherein the plurality of capacitive electrodes form an inner ring (11a) and an outer ring (11p) surrounding the inner ring.
As to claim 10, Goma’s Figs. 2 and 4 clearly show the transmit resonator of claim 1, wherein the plurality of capacitive electrodes (11a and 11p) are arranged in a grid.
As to claim 11, Goma’s Figs. 2 and 4 show the transmit resonator of claim 1, further comprising:
a passive electrode (11p) adjacent to the plurality of capacitive electrodes (the other electrodes in the adjacent transmitters 1b, 1c, and 1d) and configured to encompass at least one electrode of the plurality of capacitive electrodes to at least partially eliminate environmental influences affecting the plurality of capacitive electrodes (since 11p encompasses the outer ring).
As to claim 12, Goma’s Figs. 2 and 4 clearly show the transmit resonator of claim 11, wherein the passive electrode (11p) is configured to encompass the plurality of capacitive electrodes (there are at least eight 11p electrodes per active electrode in one transmitter; see any of 1a-1d in Fig. 4).
As to claim 13, Goma’s Figs. 2, 4, and 5A clearly show the transmit resonator of claim 11, wherein the passive electrode and the plurality of capacitive electrodes (11p as seen in Fig. 4) form a capacitor (along with electrode 11a).
As to claim 14, Goma’s Figs. 2 and 4 show the transmit resonator of claim 13, wherein the passive electrode provides additional capacitance to the capacitor (having multiple 11p electrodes as opposed to one increases electrode area, thus providing additional capacitance) and lowers the inductance of the inductor required to resonate the at least two electrodes of the plurality of capacitive electrodes (due to the additional capacitance provided by the plurality of 11p electrodes).
As to claim 15, Goma’s Figs. 2, 4, and 5A clearly show a wireless power transfer system comprising the transmit resonator of claim 1 (also see title, abstract, and paragraph [0002]).
	Regarding claim 16, Goma’s Fig. 2 shows a wireless power transfer system comprising:
a transmitter (1) comprising:
a power source (100) configured to generate a power signal; and
a transmit resonator (the secondary side of transformer TG) electrically connected to the power source, the transmit resonator comprising:
at least one transmit inductor (LG); and
a plurality of transmit capacitive electrodes (11a and 11p) electrically connected to the inductor; and
a receiver (2) comprising:
a load (RL); and
a receive resonator (the primary side of transformer TL) electrically connected to the load, the receive resonator comprising:
at least one receive inductor (LL); and
at least two receive capacitive electrodes (21a and 21p) electrically connected to the receive inductor,
wherein the transmit inductor and at least two transmit electrodes of the plurality of transmit capacitive electrodes are configured to resonate (see par. [0053], lines 14-16) to generate an electric field (CM) when the receive resonator is presented to the at least two transmit electrodes, and wherein the receive inductor and the receive capacitive electrodes are configured to resonate in the generated electric field and extract power via resonant electric field coupling (see par. [0056]-[0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849